Case: 2:19-cv-02006-MHW-EPD Doc #: 13 Filed: 08/14/19 Page: 1 of 2 PAGEID #: 173




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO



   MICHAEL BURKE                                 :       CASE: 2:19-CV-2006

          Plaintiff,                             :        JUDGE WATSON
                                                          MAG. JUDGE DEAVERS

                           v.                    :       MOTION FOR EXTENSION
                                                         OF TIME FRCP 6(b)
                                                 :
   JAMES ALEX FIELDS et al.


          Defendants.                            :


                                       :
   ________________________________________________________________________

          Defendant Traditionalist Worker’s Party (“TWP”) respectfully moves the Court

   for an extension of time within which to file it’s responsive pleading to the Plaintiff’s

   Complaint. In support TWP states the following:

          1.      Plaintiff has filed a 64-page Complaint naming no less than 20 defendants

                  and numerous John Does. Plaintiff has included a wide-ranging civil

                  conspiracy claim as well as a notoriously difficult to analyze civil RICO

                  claim.

          2.      Due to the press of other business as well as scheduled time off, Defendant

                  will not have a reasonable opportunity to review Plaintiff’s Complaint by

                  the current response date.

          3.      The time for filing an answer or other pleading has not yet expired.




                                                 1
Case: 2:19-cv-02006-MHW-EPD Doc #: 13 Filed: 08/14/19 Page: 2 of 2 PAGEID #: 174




          4.      This motion is not being made for the purpose of delay but is made based

                  upon the need for time to prepare a response.

          5.      Counsel for Plaintiff does not oppose this motion.



          THEREFORE, Defendant Traditionalist Worker’s Party respectfully requests the

   Court for an order extending the time to file an answer or otherwise plead up to and

   including September 23, 2019.


                                                Respectfully Submitted,
                                                 s/ James E. Kolenich             __
                                                James E. Kolenich (0077084)
                                                Kolenich Law Office
                                                9435 Waterstone Blvd. #140
                                                Cincinnati, OH 45249
                                                Telephone: 513-444-2150
                                                Facsimile: 513-297-6065
                                                Jek318@gmail.com
                                                Attorney for Defendant TWP



                                 CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that a true copy of the foregoing was served as indicated below on
   August 14, 2019:

   All parties of record were served via the Court’s ECF system. No party requires or has
   requested service by other means



                                                s/ James E. Kolenich
                                                _______________________________
                                                J. E. Kolenich #0077084




                                               2
